Title: To James Madison from Benjamin Henry Latrobe, 5 October 1810
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,Washington Octr. 5h. 1810
I have been unfortunate in the construction of the fireproof. Depending on the old Walls, which ought to have been amply sufficient to carry the light Vault I placed upon them, had they been tolerably well built, I lowered the center. Finding that the arch settled I examined the Walls, & perceived that they were ⟨much⟩ cracked; but it appearing that the cracks were not new, being very black, the center was further lowered. The arch continuing however to settle I ordered it, during a few days visit which I paid in Virginia, to be taken down. The Walls continued to open as long as it stood, & tho’ the Arch itself was perfectly firm, prudence demanded that it should be removed. In this state the place remains. I hasten to state to you the facts, lest they should come to you misrepresented, or exagerated. On Monday I will wait upon you, after your first engagements shall be over. With high respect I am Your obedt &c
B H Latrobe.
